DETAILED ACTION
Remarks
The instant application having Application Number 16/911,876 filed on June 25, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated November 10, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  ("State Machine Replication in the Libra Blockchain" LibraBFT Team, ‘SMR’, hereafter, Provided by the Applicant’s IDS).

Regarding claim 1. SMR teaches a method for providing Byzantine fault tolerance (BFT), the method comprising: 
5at a computing platform executing a BFT protocol, wherein the computing platform is acting as a leader participant of a round of the BFT protocol (SMR, Section 1, Key technical approach, page 2): 
receiving signed round-change messages from multiple participants in the round (SMR, Section 2.6, pages 6-7); 
10broadcasting a signed lock message indicating that signed round-change messages have been received from a predetermined number of the participants in the round voting for a same candidate block (SMR, Section 2.6, pages 6-7, Section 5.1, page 14); 
receiving signed commit messages from multiple participants in 15the round (SMR, Section 2.6, pages 6-7, Sections 5.2-5.5, pages 15-16); and 
broadcasting a signed decide message indicating the candidate block is a finalized block after the predetermined number of the participants in the round have sent signed commit messages indicating the candidate block (SMR, Section 2.6, pages 6-7).  
20Regarding claim 2. SMR teaches wherein the predetermined number of the participants includes at least 2t+1 participants, where t represents an amount of malicious participants in the round (SMR, Section 4.7, page 14, Sections 5.2-5.5, pages 15-16). 
Regarding claim 3. SMR teaches wherein a participant in the round receives the decide message from the leader participant or another participant and 25sends the decide message to other participants in the round (SMR, Section 2.6, pages 6-7).  
Regarding claim 4. SMR teaches wherein the candidate block is a maximal acceptable candidate block for the round (SMR, Section 2.6, pages 6-7). 
Regarding claim 5. SMR teaches wherein the leader participant changes for a subsequent round (SMR, Section 5.1, page 14).  
Regarding claim 8. SMR teaches wherein a participant in the round utilizes one or 10more timers, wherein the one or more timers includes an operation timeout timer, a round changing status timer, or a lock status timer, a commit status timer, or a lock release status timer (SMR, Section 5.1, pages 14-15, Section 7.1, page 22).  
Regarding claim 9. SMR teaches wherein a participant in the round utilizes an application programming interface (API) for obtaining a participant list 15for the round or a related blockchain height or wherein the participant in the round checks a local participant list after receiving a BFT related message (SMR, Section 4.3, page 12, Section 5.6, pages 16-18).  
Regarding claim 10. SMR teaches a system for providing Byzantine fault tolerance (BFT), the system comprising: 20at least one processor; and a computing platform implemented using the at least one processor (LibraBFT, a state machine replication system based on the HotStuff protocol and designed for the Libra Blockchain. LibraBFT provides safety and liveness in a Byzantine setting when up to one-third of voting rights are held by malicious actors, assuming that the network is partially synchronous, SMR, Conclusion, Section 10, page 35.  Participants to the protocol should be able to cap the amount of resources (e.g., CPU, memory, storage, etc.) that they allocate to other nodes to ensure practical liveness despite Byzantine behaviors, SMR, Section 3.3, 4, pages 8-9), wherein 
although claim 10 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 10. Therefore; claim 10 is rejected for at least the same reason as claim 1 above.
Regarding claims 11-14 and 17-18, the method steps of claims 2-5 and 8-9 substantially encompass the system recited in claims 11-14 and 17-18.  Therefore, claims 11-14 and 17-18 are rejected for at least the same reason as claims 2-5 and 8-9 above.
Regarding claim 19. SMR teaches a non-transitory computer readable medium having stored thereon 5executable instructions that when executed by a processor of a computer cause the computer to perform steps (LibraBFT, a state machine replication system based on the HotStuff protocol and designed for the Libra Blockchain. LibraBFT provides safety and liveness in a Byzantine setting when up to one-third of voting rights are held by malicious actors, assuming that the network is partially synchronous, SMR, Conclusion, Section 10, page 35.  Participants to the protocol should be able to cap the amount of resources (e.g., CPU, memory, storage, etc.) that they allocate to other nodes to ensure practical liveness despite Byzantine behaviors, SMR, Section 3.3, 4, pages 8-9) comprising:
although claim 19 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 19. Therefore; claim 19 is rejected for at least the same reason as claim 1 above.
Regarding claim 20, the method steps of claim 2 substantially encompass the medium recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ("State Machine Replication in the Libra Blockchain" LibraBFT Team, ‘SMR’, hereafter, Provided by the Applicant’s IDS) in view of Moafan Yin et al. ("HotStuff: BFT Consensus in the Lens of Blockchain", ‘HotStuff’, hereafter, provided by the Applicant’s IDS).

30Regarding claim 6. SMR does not teach wherein the round is associated with a blockchain height and wherein the signed decide message indicates an agreed upon blockchain height.  
However, HotStuff teaches wherein the round is associated with a blockchain height and wherein the signed decide message indicates an agreed upon blockchain height (HotStuff, pages 11-12, Section 6).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of SMR and HotStuff before him/her, to modify SMR with the teaching of HotStuff’s BFT Consensus in the Lens of Blockchain.  One would have been motivated so that the costs for a new leader to drive the protocol to consensus is no greater than that for the current leader. As such, HotStuff supports frequent succession of leaders, which has been argued is useful in blockchain contexts for ensuring chain quality (HotStuff, Page 2, lines 33-35).
Regarding claim 7. HotStuff as modified teaches wherein a participant in the round utilizes a round synchronization technique and a height synchronization -50-Attorney Docket No. 1276/7/2 technique, wherein the round synchronization technique involves the participant incrementing by one a current blockchain height variable associated with the participant in response to receiving the decide message, and wherein the height synchronization technique involves 5the participant sending a signed round-change message to the leader in response to the participant receiving a signed look message, a commit message, or a decide message for a subsequent round relative to a current round variable associated with the participant (Pacemaker, Algorithm 4, Synchronization, Syncview, HotStuff, pages 12-13).  
Regarding claims 15 and 16 the method steps of claims 6 and 7 substantially encompass the system recited in claims 15 and 16.  Therefore, claims 15 and 16 are rejected for at least the same reason as claims 6 and 7 above.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168